NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

In the Interest of T.S.(1), T.S.(2), and )
T.S.(3), children.                       )
___________________________________)
                                         )
I.U.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )        Case No. 2D18-2192
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
___________________________________)

Opinion filed January 18, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Kellye I. Hayashi of Hayashi Legal PLLC,
Tampa, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore and Laura J. Lee,
Tallahassee; and Margaret D. Mathews of
Akerman, LLP, Tampa, for Appellee
Guardian ad Litem Program.


LaROSE, Chief Judge.
            I.U. (the Mother) appeals an "Order of Dependency Adjudication and

Disposition with Findings as to the Mother, [I.U.], and Order Accepting Case Plan, and

Termination of Protective Supervision and Jurisdiction." The trial court entered the

order after a dependency disposition hearing. Among other things, the order terminated

the trial court's jurisdiction and the Department of Children and Families' protective

supervision.

            The Mother asserts that she received no notice for the hearing; thus, she

contends, the trial court erred by terminating protective supervision and jurisdiction.

The Mother relies on K.M. v. Department of Children & Families, 201 So. 3d 1242 (Fla.

2d DCA 2016). There we reversed the trial court's order terminating protective

supervision and the court's jurisdiction after a judicial review hearing because the parent

had received no notice that the Department's motion would be heard and ruled upon at

that hearing. Id. at 1242.

            The Mother also asserts that the trial court lacked statutory authority to

terminate its jurisdiction under the facts of the case. The Department and the Guardian

ad Litem Program properly concede error on this point. They have expressly declined

to address the Mother's first argument about notice. Accordingly, we reverse the order

to the extent that it terminates supervision and jurisdiction, and we remand for further

proceedings. In all other respects, we affirm the order.

               Affirmed in part, reversed in part, and remanded.



VILLANTI and BADALAMENTI, JJ., Concur.




                                            -2-